DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 13, and 15 are objected to because of the following informalities:  in line 8 of Claim 1, the term “the free end” should read –each free end--, as multiple free ends, one for each arm are being recited here, in line 11 of Claim 13, the term “the free end” should read –each free end—, as multiple free ends, one for each arm are being recited here, and in line 2 of Claim 15, the word –a—should be inserted before the word “major” for the claim to read more clearly.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent No. JP 2005-291331 to Kuroiwa et al.
Regarding Claim 1, Kuroiwa et al disclose a pad spring 40 (see Figures 3a-3c) for a brake pad assembly having most all the features of the instant invention including:  a straight intermediate portion 42 having opposite first and second ends (see Figure 3a and the left and right ends of section 42) and defining a plane, a first arm 44b extending, without discontinuity, from the first end of the intermediate portion 42, inclined out of the plane (see Figure 3a), and a second arm 44a extending without discontinuity from the second end of the intermediate portion 42 inclined out of the plane on the same side of the plane as the first arm 44b (see Figure 3a), the first arm 44b and the second arm 44a each having an intermediate portion end (see Figures 3a-3c and the sections labeled 44b and 44a) and an opposite free end 46b and 46a, each free end 46b, 46a curving outwardly relative to the intermediate portion 42 and back towards the plane, each curved end 46b and 46a describing an angle.
However, Kuroiwa et al do not disclose that the angle is at least 120 degrees.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the curved ends of the first and second arms of Kuroiwa et al to be at an angle of 120 degrees as a matter of design preference dependent upon the desired engagement between the pad spring and the back plate of the brake assembly.  As long as the pad spring and backing plate are adequately attached, the angle of the curved ends of the arms is arbitrary.
Regarding Claim 2, Kuroiwa et al further disclose that at least one of the first and second arms 44b and 44a include a major portion having an arcuate shape (see Figure 3a).
Regarding Claim 3, Kuroiwa et al do not disclose that a radius of the major portion is in a range of 250 mm to 400 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the radius of the major portion of the arms of Kuroiwa et al to be in a range of 250 mm to 400 mm as a matter of design preference dependent upon the desired size and shape of the brake pad the spring is resting on.
Regarding Claim 4, note how both arms 44b and 44a have a center of curvature radially outward of the pad spring 40 as shown in Figures 3a-3c.
Regarding Claim 5, Kuroiwa et al do not disclose that the pad spring is formed from material having a thickness less than 1.6 mm.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the pad spring of Kuroiwa et al from a material having a thickness less than 1.6 mm as a matter of design preference dependent upon the desired strength and durability of the pad spring to adequately hold the brake pad in place.
Regarding Claim 6, see Figures 3b and 3c and note how the first and second arms 44b and 44a are formed from two parallel spaced elements (see the two parallel elements of arms 44b and 44a connecting to curved elements 46b and 46a) to form an aperture (see the apertures formed between the elements of 44b and 44a) therebetween.
Regarding Claim 7, Kuroiwa et al do not disclose that the first and second arms extend at an angle of 20 to 40 degrees from the straight intermediate portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the first and second arms of Kuroiwa et al to extend at an angle of 20 to 40 degrees from the straight intermediate portion as a matter of design preference dependent upon the desired size and shape of the brake pad the spring is resting on.
Regarding Claim 8, Kuroiwa et al do not disclose that at least one curved end describes at an angle of at least 180 degrees.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the curved ends of the first and second arms of Kuroiwa et al to be at an angle of 180 degrees as a matter of design preference dependent upon the desired engagement between the pad spring and the back plate of the brake assembly.  As long as the pad spring and backing plate are adequately attached, the angle of the curved ends of the arms is arbitrary.
Regarding Claim 9, Kuroiwa et al do not disclose that the straight intermediate portion is 5 to 15 mm long in a tangential direction and/or is 10 mm to 20 mm wide in an axial direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the straight intermediate portion of Kuroiwa et al to be 5 to 15 mm long in the tangential direction and/or is 10 mm to 20 mm wide in an axial direction as a matter of design preference dependent upon the desired size and shape of the brake pad the spring is resting on.
Regarding Claim 10, Kuroiwa et al do not disclose that at least one of the first and second arms is 45 mm to 50 mm long in a circumferential direction, measured when in a flat condition before forming.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed at least one of the first and second arms of Kuroiwa et al to be 45 mm to 50 mm long in a circumferential direction, measured when in a flat condition before forming as a matter of design preference dependent upon the desired size and shape of the brake pad the spring is resting on.
Regarding Claim 11, see Figures 3a-3c.
Regarding Claim 12, see paragraphs 0004 and 0005 of applicant’s provided translation of the Kuroiwa et al reference.
Regarding Claim 13, Kuroiwa et al disclose a disc brake pad assembly (see Figure 1) having most all the features of the instant invention as applied in Claim 1 above and further including:  a mounting plate 32 having opposing spaced abutments defining abutment depressions (see Figure 1 and the depression portions in which elements 46b and 46a fit therein), and wherein each free end 46b and 46a fits into an abutment depression in a circumferentially restrained manner such that application of a load to the pad spring 40 at the straight intermediate portion 42 results in stresses being reacted with a substantial resultant in a circumferential direction.
Regarding Claim 14, Kuroiwa et al do not disclose that a ratio of circumferential lengths of the pad spring and mounting plate is 1:3 to 1:1.9.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the ratio of the circumferential lengths of the pad spring and mounting plate of Kuroiwa et al to be 1:3 to 1:1.9 as a matter of design preference dependent upon the desired size and shape of the brake pad used in the assembly.
Regarding Claim 15, see Claim 2 above.
Regarding Claim 16, see Claim 4 above.
Regarding Claim 17, see Claim 5 above.
Regarding Claim 18, see Claim 6 above.
Regarding Claim 19, see Claim 7 above.
Regarding Claim 20, see Claim 1 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PG Publication No. 2010/0116600 to Wolf, Jr et al., European Patent No. EP 0469310, and WO document no. WO 2007/051615 to Camilo-Martinez et al all disclose pad spring assemblies similar to applicant’s.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/           Primary Examiner, Art Unit 3657                                                                                                                                                                                             	07/18/22